Citation Nr: 1726243	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  03-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee sprain.

4.  Entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the left knee.

5.  Entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for mild degenerative changes of the left knee.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2003, May 2010, February 2012, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2004 decision, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2006 Order, the Court vacated the Board's decision and remanded the claim for further proceedings consistent with the Court's Order.  In January 2008, the United States Court of Appeals for the Federal Circuit affirmed the Court ruling.

In October 2008, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for actions consistent with the November 2006 Court Order.  The Board further remanded the issue in September 2009 and December 2010.

In July 2012, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

In December 2012, the Board remanded the claims for entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for right knee sprain.

In October 2013, the Veteran requested a Board hearing as to his claim for entitlement to an increased rating for right knee sprain.  However, he withdrew that hearing request in a February 2016 statement.  38 C.F.R. § 20.704(e) (2016).

In a March 2016 letter, the Board informed the Veteran that the Veterans Law Judge who conducted his July 2012 hearing is unavailable to participate in a decision in the appeal (due to retirement), and that he could have a further hearing before another member of the Board.  Thereafter, the Veteran indicated that he does not wish to appear at another Board hearing.  See 38 C.F.R. §§ 19.3(b), 20.707.

In June 2016, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a back disability, and entitlement to an increased rating for right knee sprain.

In October 2016, the Veteran submitted a medical statement from C. Cabungcal, M.D., indicating that the Veteran cannot work due in part to his service-connected right knee disability.  Accordingly, the issue of entitlement to a TDIU has been raised as part of the increased rating issue on appeal, and is therefore on appeal before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Following issuance of the most recent supplemental statement of the case as to the issues decided herein, and prior to transfer of the record to the Board, the Veteran submitted additional evidence.  However, the additional evidence, which consists of private treatment records from Brown Chiropractic Group and VA treatment records dating through March 2017, is duplicative of evidence already considered by the Agency of Original Jurisdiction (AOJ).  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37.

In its December 2012 decision, the Board referred to the AOJ the issues of entitlement to an earlier effective date for the grant of service connection for right knee sprain and whether new and material has been received to reopen the claim for entitlement to service connection for a right hand disability, which were both raised by the Veteran during the July 2012 Board hearing.  The Board again referred those issues to the AOJ in June 2016.  A review of the record reveals that the AOJ has not yet address those issues.  Therefore, those issues are again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for a back disability; entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the left knee; entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for mild degenerative changes of the left knee; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record does not reflect that the Veteran's bilateral hearing loss, which was noted at entrance into active service, was aggravated beyond its natural progression during active service.

2.  Throughout the rating period, the Veteran's right knee sprain has been manifested by no more than painful motion that is noncompensable under the relevant diagnostic codes.



CONCLUSIONS OF LAW

1.  The preexisting bilateral hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in December 2008 and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations as to his bilateral hearing loss in November 2009, December 2009, and June 2011, August 2011, April 2014, and March 2017.  The examinations were thorough, and the opinions provided by the examiners are supported by appropriate rationale and, in the aggregate, provide the medical information necessary to render a decision on the issue.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided VA examinations as to his service-connected right knee sprain in November 2011 and March 2017.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Veteran has not alleged, and the record does not show, that his service-connected right knee sprain has increased in severity since the March 2017 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


Compliance with Board Remand

As noted in the Introduction, the Board remanded the issue of entitlement to service connection for bilateral hearing loss in case in August 2008, September 2009, September 2010, December 2012, and June 2016.  Relevant to that issue, the August 2008 Board remand directed the AOJ to provide the Veteran with VCAA-compliant notice as to the factors pertinent to establishing service connection, as directed in the November 2006 Court Order.  The AOJ completed this action in December 2008.  The September 2009, September 2010, December 2012, and June 2016 remands directed the AOJ to provide the Veteran with VA examinations as to his bilateral hearing loss.  The resulting VA examinations, in the aggregate, provide information that is responsive to the Board remand directives.  As noted above, the examinations are adequate for decision-making purposes.  The Board notes that some of the prior remands as to the issue directed that the VA examinations be conducted by a physician who is not an audiologist or by a VA ENT.  However, the March 2017 VA audiological examiner states in her report, "the request repeatedly asks an ENT to give this opinion (an otolaryngologist).  However, an ENT does not perform audiological evaluations.  An audiologist performs audiology C&P evaluations."  Based on this statement, which indicates that the Board's prior directives are not in line with accepted VA medical practices, the Board concludes that VA has at least substantially complied with the prior Board remand directives, even if the requested examinations were not provided by a non-audiologist or VA ENT.

The Board remanded the issue of entitlement to an increased rating for right knee sprain in June 2016 so that the Veteran could be provided a VA examination to determine the current nature and severity of that disability.  The requested examination was provided in March 2017 and provided the information necessary to render a decision on the issue.

The December 2012 Board remand also directed the AOJ to request the Veteran's SSA records.  Those records were obtained and associated with the record in December 2013.

Finally, in the body of its June 2016 remand, the Board explained that "given the Veteran's assertions of missing records, any outstanding service treatment records should be requested."  The Board then directed the AOJ to "Request from official sources the Veteran's complete service treatment and personnel records."  There is no indication that this action was completed.  However, a review of the record reveals that the RO submitted a Personnel Information Exchange System (PIES) M01 request in May 2003 to "FURNISH COMPLETE MEDICAL/DENTAL RECORDS (SMRS)".  A response was received later in May 2003, stating "REQUESTED RECORDS <<MAILED>>".  See VA Forms 3101 Print, Request for Information, dated in May 2003.  

Accordingly, the record reflects that complete copies of the Veteran's service treatment records were requested and received in May 2003.  Furthermore, the Veteran has not specified what records he believes are missing from the service treatment records, and has not indicated that there are outstanding service personnel records that may contain information pertinent to the issues decided herein.  As such, the Board concludes that further remand for strict compliance with the June 2016 remand directive to again request service treatment and personnel records would serve no useful purpose, and is therefore to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The AOJ most recently readjudicated the issues decided herein in an April 2017 supplemental statement of the case.  In view of the foregoing, the Board finds that VA at least substantially complied with the prior Board remands as pertinent to the issues decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in July 2012.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection for Bilateral Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder.  However, the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he did not have hearing loss prior to service, that he first noticed his hearing loss during his active service or shortly thereafter, and that he currently has bilateral hearing loss that is due to in-service noise exposure.  Specifically, the Veteran has indicated that, during service, he was exposed to noise while learning Morse code, using a headset, and working in a carpenter shop with power tools without hearing protection.  See, e.g., July 2012 Board hearing transcript.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for bilateral hearing loss.  The evidence shows that the Veteran had a preexisting bilateral hearing loss disability for VA purposes that was noted at entrance into active service and that is not shown to have increased in severity during his active service.

Specifically, the Veteran's service treatment records include a report of medical examination for entrance into active service dated in April 1966.  The Board notes that, for VA purposes, service department audiometric findings dated prior to November 1, 1967, are presumed to be in ASA units, unless otherwise specified, and must be converted to ISO units.  The April 1966 examination report does not specify whether the audiometric findings are provided in ASA units or ISO units.  Therefore, the Board will assume the findings to be reported in ASA units, and will convert those findings ISO units.

The audiometric report included in the April 1966, when converted from ASA units to ISO units, reveals the following audiological findings:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30
20


65

LEFT
25
25


45


The Board notes that the examination may have also included audiological findings for 2000 Hz, 3000Hz, or both.  Specifically, the examination report includes two tables of audiometric findings.  One table includes findings at 2000 Hz, but not at 3000 Hz, and the other includes findings at 3000 Hz, but not 2000 Hz.  Given this inconsistency, the Board will disregard the values recorded at those frequencies, and has not included them in the table above.  However, the values recorded in the above table are consistent between the two tables on the April 1966 entrance examination report.  Therefore, the Board finds no reason to disregard them.

The Veteran had an auditory threshold of 40 dB or greater at 4000 Hz in both ears on entrance into active service, indicating a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The Board notes also that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the auditory thresholds shown on the entrance examination report also reflect some degree of hearing loss at 500 Hz in the right ear, and at 500 Hz and 1000 Hz in the left ear.  As such, the Veteran had a preexisting hearing loss disability that was noted at entrance into active service, the presumption of soundness does not attach, and service connection for bilateral hearing loss may be considered only on the basis of aggravation during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The service treatment records do not show complaint of or treatment for hearing loss during the Veteran's active service.  They include audiometric results supposedly taken upon the Veteran's separation from active service in January 1968 and a statement signed by the Veteran in March 1968 indicating that there had been no change in his medical condition since his separation examination.  The audiometric results in the January 1968 examination report suggest that the Veteran's hearing loss improved during his active service, as the threshold puretone values are lower at all frequencies tested.  However, the Veteran has asserted that he did not undergo a separation examination, and rather only signed the March 1968 statement.  Furthermore, the March 2017 VA audiological examiner reviewed the record and determined that the separation examination appears erroneous due to its inconsistency with the entrance examination.  As such, the Board will disregard the audiometric testing results included in the January 1968 examination report.

The Board has considered the Veteran's assertions that he did not have hearing loss prior to entrance into active service, and first experienced hearing loss during service or shortly thereafter.  The Veteran is competent to report subjective symptoms such as difficulty hearing, to include when he first noticed such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board does not question his credibility in that regard.  However, the Veteran is not considered competent to diagnose bilateral hearing loss or to assess the relative severity of such a disability, to include any increase in severity during his active service, as doing so involves medical testing and medical knowledge the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Regardless of whether the Veteran first noticed his bilateral hearing loss during service or shortly thereafter, the competent medical evidence of record shows that the Veteran had a bilateral hearing loss disability for VA purposes that was noted on entry into active service.  Therefore, in that regard, the Veteran's statements are contradicted by the objective, probative medical evidence of record.

The Board has also considered the Veteran's assertions that he was sick at the time of his entrance examination and that his illness somehow affected his hearing ability at that time.  In support of this assertion, he submitted a letter that he sent to his wife in June 1966.  In the letter, the Veteran describes being ill with a high fever and knee pain such that his entrance examination had to be postponed.  In view of this record, the Board finds no reason to doubt the Veteran's assertion that he was sick at the time of his entrance examination.  Furthermore, the Board notes that the August 2011 VA examiner stated that, based on the difference in the Veteran's acuity shown on the entrance and separation examination reports, might be explained as a conductive loss which does have the potential to have a temporary etiology such as Eustachian tube dysfunction or cerumen.  This opinion offers some support for the Veteran's assertions.

However, as noted above, the Veteran disputes the validity of the January 1968 examination, and the Board, in reliance on the March 2017 VA examiner's statements, finds the examination report to be not valid.  Therefore, the August 2011 VA examiner's statement is based on an invalid record.  Furthermore, the statement is speculative and not supported by the record.  Therefore, the Board does not attach probative weight to that statement.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

The Board notes also that the March 2017 VA examiner stated that an ear infection would have affected the Veteran's low-frequency hearing, and therefore would not correlate with the high-frequency hearing loss shown on entrance.  The Board affords this opinion great probative weight because it is based on a review of the record and on the examiner's expertise as an audiologist.  See Nieves- Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444.  As such, the Board finds that the record does not show that the Veteran's bilateral hearing loss noted on entrance into active service may have been temporary and due to the illness he was experiencing at that time.

The Board also acknowledges a September 2010 private treatment record from B. N. Brodish, M.D.  In the record, Dr. Brodish notes the Veteran's reports of long-standing hearing loss since 1966 and in-service exposure to loud noises, to include high-pitched tones heard over headphones.  Dr. Brodish then notes the Veteran's current hearing loss and concludes, "Certainly the audiogram could be consistent with a noise-induced sensory neural hearing loss.  The source of noise is obviously impossible for me to determine but it would seem reasonable given his history that his noise exposure in the military could plausibly be the source of noise leading to or at least contributing in part to his hearing loss."  The Board finds Dr. Brodish's opinion to be speculative.  Dr. Brodish states only that the current hearing loss "could be" consistent with noise-induced hearing loss and that "it would be reasonable" to conclude that the in-service noise exposure "could plausibly be the source of noise" causing the current hearing loss, but that it would be "impossible" to determine the source of the noise causing the current disability.  Furthermore, Dr. Brodish based his opinion only on the Veteran's reported medical history.  There is no indication that Dr. Brodish had access to the Veteran's medical records, to include the April 1966 entrance examination showing a bilateral hearing loss disability.  Given the speculative nature of Dr. Brodish's opinion and the fact that it was based on an incomplete understanding of the Veteran's medical history, the Board affords that opinion no probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In summary, the probative evidence of record shows that the Veteran had a bilateral hearing loss disability for VA purposes on entrance into active service.  There is no probative evidence of record showing that the condition increased in severity during his active service.  As there is no indication that the bilateral hearing loss disability underwent an increase in severity during service, aggravation may not be conceded.  38 C.F.R. § 3.306(b).

The Board notes that the Veteran may sincerely believe that he has bilateral hearing loss disability that was incurred in or aggravated by his active service.  In addition, the Board does not dispute his report of in-service noise exposure.  However, as noted above, the Veteran has not been shown to possess the requisite education, knowledge, and experience needed to render a competent opinion as to medical diagnosis, causation, or aggravation of hearing loss.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  The Board assigns greater probative value to the medical evidence of record, including the service treatment records and the March 2017 VA examination report.  Thus, the probative evidence of record does not show an increase of severity in the Veteran's preexisting bilateral hearing loss disability during service beyond the natural progression of the disease.  As there is no increase in severity of the preexisting bilateral hearing loss disability shown during service, the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b).  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Increased Rating for Right Knee Sprain

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran seeks a rating in excess of 10 percent for his service-connected right knee sprain.  The Veteran's claim for an increased rating was received on July 27, 2011.  Therefore, the relevant rating period is from July 27, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected right knee sprain has been rated as 10 percent disabling throughout the relevant period under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5014.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27. Here, the use of Diagnostic Code 5260-5014 reflects that the right knee sprain has been rated under Diagnostic Code 5260 for limited flexion of the leg with reference to Diagnostic Code 5014 for osteomalacia.  See 38 C.F.R. § 4.20.

The record indicates that a December 2014 MRI of the Veteran's right knee showed a complex tear of the medial meniscus.  The record also shows that the Veteran has been diagnosed with osteoarthritis of the right knees, as confirmed by X-ray imaging.  See, e.g., February 2015 VA orthopedic surgery consultation note.  The Veteran's service-connected right knee disability may therefore be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258, 5260, and 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, rating shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under Diagnostic Code 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The VA treatment records show that the Veteran has consistently reported right knee pain throughout the relevant period.  In September 2011, the Veteran reported that his knees "get burning and get rubber", making him feel as though he will fall.  He reported using a walker and furniture to balance himself.  

The November 2011 VA examination report reflects that the Veteran reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied redness, deformity, drainage, effusion, subluxation, and dislocation.  He also reported flare-ups in his symptoms up to five times per month with each lasting four hours.  The flare-ups are precipitated by physical activity and cold and damp conditions.  They occur spontaneously and are alleviated by rest, hydrocodone, and diclofenac.  The flare-ups result in functional impairment of pain, stiffness, and limited ability to bend the knee.  He indicated that his knee gives way at times.  He uses a scooter and a wheelchair.  The right knee sprain causes overall functional impairment of being unable to stand for long periods, walk far, kneel or squat, climb, or perform yard work and home maintenance activities without severe pain and prolonged recovery.  On examination of the right knee, the Veteran had weakness, tenderness, guarding of movement, and crepitus.  He did not have edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, or subluxation.  There was also no genu recurvatum or locking pain.  Stability testing was within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus.  Range-of-motion testing revealed right knee flexion to 90 degrees with pain noted at 90 degrees, and extension to 0 degrees with pain noted at 10 degrees.  The Veteran was able to complete repetitive movement testing with no additional limitation.  The examiner opined that the Veteran's right knee joint functioning was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

An August 2012 VA treatment record includes the notation "good [range of motion] hips and knees."  At a February 2015 VA orthopedic surgery consultation, the Veteran complained of right knee pain requiring the use of a wheeled walker and knee brace.  He reported a history of locking or giving way.  On examination, he had medial joint line tenderness and effusion.  He had flexion to 112 degrees and extension to -5 degrees.  He had negative Lachman's test and patellar apprehension, positive McMurray's test, and intact varus/valgus testing.  An X-ray revealed mild osteoarthritis, and a MRI revealed complex tear of the medial meniscus with small joint effusion.  The attending physician recommended right knee arthroscopy and debridement, but the Veteran was reticent as to such a course of treatment.  It was therefore recommended that the Veteran continue following his current treatment.

In February 2016, the Veteran complained of his knees giving way while trying to turn, leading to falls.  An October 2016 X-ray of the bilateral knees showed no effusion or soft tissue swelling.  At a February 2017 VA orthopedic surgery consultation, the Veteran again reported bilateral knee pain.  On examination, he had right knee flexion to 105 degrees and extension to -5 degrees.  He had mild valgus, tenderness to the medial and lateral joint lines, decreased patella mobility, and patella femoral crepitus.  On stability testing, the Veteran had a negative Lachman's test and posterior drawer test, and he had no gapping or instability on valgus and varus stress testing.

At the March 2017 VA examination, the Veteran indicated that his right knee sprain results in functional loss in the form of pain.  Range-of-motion testing revealed right knee flexion to 120 degrees and extension to 0 degrees.  The Veteran exhibited pain on flexion, to include on weight bearing, but the examiner indicated that the pain does not result in or cause functional loss.  The Veteran did not have localized tenderness or pain on palpation, and did not have crepitus.  The Veteran performed repetitive use testing without additional functional loss.  The Veteran did not report flare-ups.  The Veteran did not have a history of recurrent subluxation, lateral instability, or recurrent effusion.  Stability testing was "normal" and revealed no instability.  The examiner indicated that the functional impact of the Veteran's right knee sprain is that he avoids kneeling, walking over a few feet, and standing over 15 minutes due to increase in knee pain.  The examiner further noted that the Veteran's contralateral knee joint is not considered uninjured or normal, that the Veteran did not have pain with nonweight-bearing on examination, and had pain with passive range of motion, but that the pain did not cause or result in functional loss.

Based on the foregoing, the Board finds that the criteria for entitlement to a rating in excess of 10 percent for the right knee sprain have not been met at any time during the relative rating period.  During the rating period, at most the Veteran's right knee flexion was limited to 90 degrees and his extension was limited to 0 degrees.  Such measurements reflect limited range of motion, but do not warrant a compensable rating under Diagnostic Codes 5260 or 5261.  However, when considered in conjunction with the Veteran's objectively observed pain on motion, such limited motion warrants a rating of 10 percent, and no higher, under Diagnostic Code 5003.

The Veteran is not entitled to a higher rating or additional ratings under Diagnostic Code 5258.  The December 2014 MRI confirms that the Veteran has a complex tear of the medial meniscus with small joint effusion.  However, the record does not show that he has had frequent episodes of "locking", as required under Diagnostic Code 5258.  In that regard, the Board acknowledges the Veteran's complaints of locking, to include at the November 2011 VA examination.  However, such symptomatology has not been confirmed by a competent medical source.  Rather, on examination at the November 2011 VA examination, the Veteran had no genu recurvatum or locking pain.  Thus, the requirements for a compensable rating under Diagnostic Code 5258 have not been met.

The Board has also considered whether a higher or separate rating may be granted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, relating to recurrent subluxation or lateral instability.  The record does not show, and the Veteran has not argued, that the right knee sprain results in subluxation.  At the November 2011 VA examination, he denied a history of subluxation and was negative for such symptom upon examination.  The March 2017 VA examiner similarly noted that the Veteran did not have a history of subluxation.  As to instability, the Board acknowledges the Veteran's reports in the record of instability and giving way of the right knee.  The Veteran is considered competent to report feelings of instability and giving way, see Layno, 6 Vet. App. at 469, and the Board does not question his credibility in that regard.  However, the record does not show that he has had clinical "lateral instability", as contemplated in the rating Schedule, at any point during the relevant rating period.  Specifically, he had normal stability testing at the November 2011 VA examination; he had intact varus/valgus testing at the February 2015 VA orthopedic surgery consultation; he had no gapping or instability on valgus and varus stress testing at the February 2017 VA orthopedic surgery consultation; and he had "normal" stability testing at the March 2017 VA examination.

The Board has also considered whether the record shows that the Veteran was entitled to higher ratings based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  At the November 2011 VA examination, the Veteran's reported right knee symptom flare-ups with physical activity, cold conditions, and damp conditions.  However, such increases in symptoms are not reflected in the other medical evidence of record.  There is no indication in the record that any increase in symptoms during flare-ups caused additional functional loss such that the right knee condition manifested to a severity more closely approximating that contemplated by the criteria for higher disability ratings.

In addition, the Veteran did not demonstrate additional functional loss upon repetitive use testing at either the November 2011 VA examination or the March 2017 VA examination, and neither of those VA examiners opined that the Veteran would have additional functional loss upon repetitive.  Thus, the record does not show that the Veteran is additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or on repetitive use such that higher ratings for the service-connected right knee sprain were warranted at any time during the rating period.  The Board finds that the Veteran's pain and any functional loss are encompassed by the ratings already provided under Diagnostic Codes 5003, 5260, and 5261.  Therefore, higher ratings were not warranted at any time during the rating period under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 8 Vet. App. 202.

The Board acknowledges the Veteran's contentions that he is entitled to higher ratings for the service-connected right knee disability.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. at 470.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected right knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Therefore, in assigning disability ratings, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria, as discussed in detail above.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that ratings higher than or in addition to those previously assigned are not warranted for the service-connected right knee disability.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected right knee disability.  An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported right knee pain that limits his ability to be active and to ambulate.  On examination, he has demonstrated limited motion and objective signs of pain.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, walking, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for additional and more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further acknowledges the Veteran's representative's assertions in a September 2012 brief, arguing that the Veteran is entitled to higher ratings for the period from April 2011 to April 2012 due to the VA medical center's inability to provide the Veteran with a mobility scooter.  The representative further argued that an extra-schedular rating should be awarded for the service-connected right knee sprain due to chronic pain, use of a TENS unit, and unsuccessful treatment at the VA pain clinic.  However, as noted above, the Veteran's pain and difficulty with mobility are both contemplated in the Veteran's schedular rating under the relevant rating criteria.  As for the Veteran's difficulties obtaining treatment from VA and unsuccessful treatment at the VA pain clinic, such factors do not directly speak to the nature, severity, and occupational impact of the disability.  They do not establish an exceptional or unusual disability picture such that referral for extra-schedular consideration is warranted in this case.

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

In summary, the Board finds that the Veteran was entitled to a 10 percent rating under Diagnostic Code 5003 throughout the rating period based on painful, but noncompensable limited motion of the right knee.  Accordingly, there is no basis for staged rating of the Veteran's right knee sprain pursuant to Hart, 21 Vet. App. at 519, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for right knee sprain is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Back Disability

In its June 2016 remand, the Board directed the AOJ to provide the Veteran with a VA back examination to determine the likely etiology of his current back disability.  The remand specified that, in rendering an opinion, the examiner was to consider whether the disability might be related to training activities, such as performing the "duck walk", and was to discuss the significance of the Veteran's lengthy history of chiropractic treatment, beginning in 1968.

On remand, the Veteran was provided a VA back conditions examination in March 2017.  The examiner diagnosed the Veteran with lumbar degenerative disc disease and opined that the condition is less likely than not incurred in or caused by an in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that the Veteran's service treatment records do not document a lumbar condition.  The Veteran's separation examination denied recurrent back pain on separation from active service.  There is no medical record documentation of a lumbar condition proximal to the Veteran's active duty service.  Review of the medical record documents a workman's compensation claim which reports onset of low back pain in 1984 after working on baseboards.  The Veteran reports, and medical documentation also supports, that he worked as a carpenter and a cabinet maker after active duty service.  The Veteran also reports he worked on his farm.  Therefore, it is less likely as not that the veteran's current lumbar condition was incurred in or associated with active duty service, which ended in 1968.  The examiner further opined that it is as likely as not that the Veteran's current lumbar condition is a result of occupational factors which occurred after active duty service.

The examiner's opinion and rationale do not reflect consideration of the Veteran's competent and credible statements as to performing strenuous activities during training, such as the "duck walk", or of the Veteran's assertion that he underwent chiropractic treatment beginning in 1968 shortly after his separation from active service, which is supported by the evidence of record.  As such, the March 2017 VA examination does not complete the June 2016 Board remand directives and is otherwise inadequate for decision-making purposes.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. 312.  The issue must therefore again be remanded so that an addendum opinion may be obtained in consideration of the strenuous activities performed during training and of the Veteran's chiropractic treatment beginning in 1968.

Increased Initial Rating and Earlier Effective Date for the Service-Connected Left Knee Disability 

The August 2016 rating decision granted the Veteran entitlement to service connection for mild degenerative changes of the left knee and assigned an initial rating of 10 percent, effective October 28, 2009.  In October 2016, the Veteran submitted a timely notice of disagreement as to the initial rating and effective date assigned for the mild degenerative changes of the left knee.  See VA Form 21-0958, Notice of Disagreement, received in October 2016.  The Veteran has not been issued a corresponding statement of the case for the issues.  As a timely notice of disagreement as to the matters has been received, and the Veteran has not otherwise withdrawn the issues, the Board is required to remand the issues for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).




TDIU

The Board finds that the outcome of the Veteran's service connection and increased ratings issues that are remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection and increased ratings claims that are remanded herein must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to an initial rating in excess of 10 percent for mild degenerative changes of the left knee and entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for mild degenerative changes of the left knee.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board of the August 2016 rating decision as to those issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Forward the record and a copy of this remand to the VA clinician who conducted the March 2017 VA back conditions examination or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The VA clinician is asked to review the record and then respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar degenerative disc disease had its onset during his active service or is otherwise causally or etiologically related to his active service?

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.  Any opinion given must reflect consideration of the Veteran's competent and credible statements as to performing strenuous activities during training, such as the "duck walk", and of the Veteran's assertion that he underwent chiropractic treatment beginning in 1968 shortly after his separation from active service.  The examiner should assume that the Veteran did perform strenuous activities during training and did seek continuous chiropractic care beginning shortly after his separation from active service in 1968.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, on an extra-schedular basis following referral of the matter to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


